DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 line 14 is amended to recite, “… surface of the…”.
Claim 8 line 15 is amended to recite, “… surface of the…”.
Claim 10 lines 1-2 is amended to recite, “… [[a]]the vaporization chamber…”.
Claim 14 line 15 is amended to recite, “… surface of the…”.
Claim 15 line 15 is amended to recite, “… surface of the…”.
Claim 24 line 15 is amended to recite, “… surface of the…”.

Allowable Subject Matter
Claims 1-4, and 7-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to disclose, teach, provide or suggest wherein the gap between the cartridge and the control device is established by a plurality of protuberances located on the control device, and wherein the plurality of protuberances comprises a plurality of raised elongate bosses located on an upper frame of the control device combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 8, the prior art of record fails to disclose, teach, provide or suggest a gap between the cartridge and the control device, wherein an aerosol path is defined through the tank and the exit portal of the mouthpiece, and wherein the gap originates at an interface between an outer peripheral surface of the mouthpiece and the control device, wherein the gap between the cartridge and the control device is established between the outer housing and upper frame of the control device and the mouthpiece, tank, and bottom cap of the cartridge, and wherein the gap between the cartridge and the control device is further established between a recessed surface of the upper frame of the control device and a bottom surface of the bottom cap of the cartridge combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 14, the prior art of record fails to disclose, teach, provide or suggest wherein an inlet airflow is defined by a gap between the cartridge and the control device, wherein an aerosol path is defined through the tank and the exit portal of the mouthpiece, and wherein the gap originates at an interface between an outer peripheral surface of the mouthpiece and the control device, wherein the tank further defines a reservoir cavity configured to hold the liquid composition, and wherein the aerosol path is defined by a pair of flow tubes located in the tank, and wherein at least a portion of the flow tubes are located on opposite sides of the reservoir cavity combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 15, the prior art of record fails to disclose, teach, provide or suggest wherein an inlet airflow is defined by a gap between the cartridge and the control device, wherein an aerosol path is defined through the tank and the exit portal of the mouthpiece, and wherein the gap originates at an interface between an outer peripheral surface of the mouthpiece and the control device, wherein the tank further defines a reservoir cavity configured to hold the liquid composition, and wherein the reservoir cavity defines a closed proximate end and an open distal end combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 24, the prior art of record fails to disclose, teach, provide or suggest wherein the pressure path is defined at least in part by an offset pressure channel defined in the bottom cap of the cartridge, wherein the pressure path is defined at least in part by a corresponding channel in an upper frame seal of the control device, and wherein the upper frame seal includes a pair of channels such that the pressure path is configured to be established in either of two rotational orientations of the cartridge combined with the remaining limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831